Citation Nr: 1046413	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from June 1957 to June 
1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus 
is related to noise exposure during military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duty to notify and assist 
is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to 
establish direct service connection for a disorder, there must be 
(1) medical evidence of the current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that he has tinnitus (ringing in his 
ears) that is related to exposure to noise in service as a result 
of serving as an aircraft mechanic in the Air Force for three and 
a half years.  With regard to the Veteran's claim of noise 
exposure in service, the Board notes that his DD 214 indicates 
that his military occupational specialty (MOS) was Aircraft and 
Missile Hydraulic Repairman.  The Veteran has reported exposure 
to hazardous noise while working on the flight line in service, 
especially from B36, B47 and B52 bombers.  (See January 2007 
Notice of Disagreement.)  At the December 2005 VA audio 
examination, the Veteran reported military noise exposure as a 
flight line mechanic with exposure to noise from jet engines, 
hydraulic packs, MA1A portable pneumatic units and hydraulic 
testing cells.  He also reported firing weapons.  The noise 
exposure described by the Veteran is consistent with his military 
occupational specialty.  Thus, the Board concedes exposure to 
noise in service.  Indeed, in this regard, the Board notes that 
the RO also conceded noise exposure in service and granted 
service connection for bilateral hearing loss based on such 
exposure in a January 2006 rating decision.

The Board notes that the Veteran's service treatment records are 
not available as they were presumably lost in the 1973 fire at 
the National Personnel Records Center.  Nevertheless the Veteran 
has admitted that he never sought treatment in service for 
tinnitus-related symptoms.  Consequently, in order for service 
connection to be established, the evidence must show either a 
continuity of symptomatology or that a nexus relationship exists 
between the Veteran's current tinnitus and his conceded military 
noise exposure.

With regard to a continuity of symptomatology, on his claim form, 
the Veteran reported the onset of tinnitus was in 1960 (which was 
while he was still in service).  He also claimed the onset of 
tinnitus in service with a continuity since service in his 
January 2007 Notice of Disagreement and his April 2007 VA Form 9.  
However, private treatment records from 1987 show report of 
tinnitus without an indication of its onset.  Furthermore, at a 
December 2005 VA audiological examination, the Veteran reported 
the onset of his tinnitus was in 1970.  

Although the Board acknowledges that the Veteran is competent to 
state when he began experiencing symptoms of tinnitus and as to 
having a continuity of symptoms, the lack of consistency in the 
Veteran's reports reduces the credibility of his testimony that 
the tinnitus had its onset in service and has continued since 
service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by a 
showing of interest, bias, inconsistent statements, and 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 
1996), superseded in irrelevant part by statute, VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Thus, there is a 
lack of probative evidence of an onset in service or a continuity 
of symptomatology to support the Veteran's claim.

However, the Veteran submitted a statement from his private 
treating physician dated in January 2007 in which he stated that 
the Veteran was first seen in 1987 for complaints of loss of 
hearing over several years and tinnitus.  There was no family 
history suggesting an etiology of it but he did have military 
exposure, which may well have been causative of the hearing loss 
and tinnitus.  This physician also stated that, with a 
sensorineural hearing loss of a nature such as the Veteran's, 
tinnitus normally usually accompanies it.

In contrast, the VA examiner who conducted the December 2005 VA 
audio examination did not provide a medical opinion indicating he 
could not do so without resorting to speculation as the etiology 
of the Veteran's tinnitus is unknown (presumably because the 
Veteran reported the onset of his tinnitus was in 1970, ten years 
after his discharge from service).  

After carefully reviewing the evidence of record and resolving 
all reasonable doubt in his favor, the Board finds that the 
Veteran's current tinnitus cannot be reasonably disassociated 
from his in-service exposure to loud noises.  There is no 
opposing medical opinions of record that the Veteran's tinnitus 
is related to nonservice noise exposure.  Furthermore, the Board 
notes that the RO granted the Veteran service connection for 
bilateral hearing loss based on the same claim of noise exposure 
in a January 2006 rating decision.  The fact that the Veteran has 
been granted compensation for a service-related hearing loss adds 
weight to his claim that his tinnitus is related to service 
because 'an associated hearing loss is usually present' with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82.  Approach to the 
Patient with Ear Problems.  The private physician's statement 
supports this proposition as well. 
 
Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the Veteran 
currently has tinnitus that was incurred during his active 
military service as a result of exposure to loud noises.  
Accordingly, service connection for tinnitus is warranted. 38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 




(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


